                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


MICHAEL PARGA, RICHARD FELTZ,                   )
TARA O’DONLEY, and CHRISTOPHER                  )
WOOD, on behalf of themselves and all others    )
similarly situated,                             )
                                                )
                     Plaintiffs,                )
                                                )
v.                                              )             Case No. 18-CV-0298-CVE-JFJ
                                                )
BOARD OF COUNTY COMMISSIONERS OF )
THE COUNTY OF TULSA; VIC REGALADO, )
Tulsa County Sheriff, in his official capacity; )
TERRY H. BITTING, TAMMY BRUCE,                  )
MARTHA RUPP CARTER, STEPHEN R.                  )
CLARK, THERESA DREILING, OWEN                   )
EVENS, JAMES W. KEELEY, DEBORAH                 )
LUDI LEITCH, J. ANTHONY MILLER,                 )
DAWN MOODY, MILLIE OTEY, KIRSTEN )
PACE, APRIL SEIBERT, CLIFFORD SMITH, )
and SARAH SMITH, in their capacities as         )
Tulsa County Special Judges; and WILLIAM )
MUSSEMAN, in his capacity as Tulsa County )
District Court Judge,                           )
                                                )
                     Defendants.                )


                                     OPINION AND ORDER

       Now before the Court is the motion (Dkt. # 55) to stay proceedings until the end of the

current legislative session or until Senate Bill 252 is signed into law, whichever occurs first, filed

by defendants Tulsa County District Judge William Musseman and Tulsa County Special Judges

Terry H. Bitting, Tammy Bruce, Owen Evens, James W. Keeley, J. Anthony Miller, Dawn Moody,

Kirsten Pace, April Seibert, Sarah Smith, Martha Rupp Carter, Stephen R. Clark, Theresa Dreiling,

Deborah Ludi Leitch, Millie Otey, and Clifford Smith. Plaintiffs Michael Parga, Richard Feltz, Tara
O’Donley, and Christopher Wood filed a response (Dkt. # 59) in opposition to the motion to stay,

arguing that the passage of the bill as currently written is highly doubtful and, in any event, would

not moot plaintiffs’ claims or alter the scope of initial discovery. Id. at 1.

        “[T]he power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254-55 (1936). The Court finds that a stay

is warranted because, by May 31, 2019 or sooner, the Oklahoma legislature could sign into law a bill

that moots some or all of plaintiffs’ claims. Even if the Court ultimately finds that the bill does not

moot any of plaintiffs’ claims, the passage of such a bill would nonetheless require the Court to

address its impact on the litigation. Moreover, the requested stay would be of relatively short

duration. At most, the stay would last for approximately three weeks, until the end of the Oklahoma

legislative session on May 31, 2019. However, if the bill passes prior to that date, the stay would

be of lesser duration. The Court need not attempt to ascertain the likelihood that Senate Bill 252 will

pass in its current form. Further, there is no need for the Court to determine at this time whether the

passage of such a bill would moot any of plaintiffs’ claims, because there is no way of knowing

which version of Senate Bill 252, if any, will pass. In light of the moderate scope of the requested

stay, as well as the uncertainty surrounding the impact of Senate Bill 252, if passed, on plaintiffs’

claims, the Court finds that it should exercise its discretion and stay proceedings at this time.

        IT IS THEREFORE ORDERED that defendants’ motion (Dkt. # 55) to stay proceedings

until the end of the current legislative session or until Senate Bill 252 is signed into law, whichever

occurs first, is granted, and this matter is stayed.




                                                   2
       IT IS FURTHER ORDERED that the parties shall file a notice in this Court within three

(3) days of the end of the Oklahoma legislative session, or the signing into law of Senate Bill 252,

whichever occurs first. The Court will enter a scheduling order when the stay is lifted.

       DATED this 9th day of May, 2019.




                                                 3
